


EXHIBIT 10.32

 

INDEMNITY AGREEMENT

 

THIS AGREEMENT made this      day of             , 200    , between Veritas DGC
Inc., a Delaware corporation (“Company”), and                                 ,
(“Indemnitee”).

 

WHEREAS, the Company and Indemnitee desire that Indemnitee continue to serve as
a director and/or officer of the Company; and

 

WHEREAS, the Company desires and intends hereby to provide indemnification
(including advancement of expenses) against any and all liabilities asserted
against Indemnitee to the fullest extent permitted by the General Corporation
Law of the State of Delaware.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual promises
hereinafter set forth, the reliance of the Indemnitee hereon in continuing to
serve the Company in his present capacity and in undertaking to serve the
Company in any additional capacity or capacities, the Company and the Indemnitee
agree as follows:

 

1.             Continued Service.  Indemnitee will continue to serve, at the
will of the Company and under separate contract, if such exists, as a director
and/or officer so long as he is duly elected and qualified in accordance with
the Bylaws of the Company or until he tenders his resignation.

 

2.             Indemnification.  The Company shall indemnify Indemnitee as
follows:

 

(a)           The Company shall indemnify and advance Expenses (as hereinafter
defined) to Indemnitee to the fullest extent, and only to the extent, permitted
by applicable law in effect on the date of this Agreement and to such greater
extent as applicable law may thereafter from time to time permit.  The rights of
Indemnitee provided under the preceding sentence shall include, but shall not be
limited to, the rights set forth in the other paragraphs of this Section 2 or

 

--------------------------------------------------------------------------------


 

any other Sections of this Agreement.

 

(b)           The Company shall indemnify Indemnitee when he is a party or is
threatened to be made a party to any threatened, pending or completed Proceeding
(other than a Proceeding by or in the right of the Company) by reason of his
Corporate Status (as hereinafter defined) against expenses, judgments, awards,
penalties, fines and amounts paid in settlements actually and reasonably
incurred by him or on his behalf in connection with such Proceeding or any
claim, issue or matter therein if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding had no reasonable cause to
believe his conduct was unlawful.  The termination of any Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which he reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, had reasonable cause to believe that his conduct was
unlawful.

 

(c)           The Company shall indemnify Indemnitee when he is a party or is
threatened to be made a party to any threatened, pending or completed Proceeding
by or in the right of the Company to procure a judgment in its favor by reason
of the fact of his Corporate Status against expenses actually and reasonably
incurred by him or on his behalf in connection with such Proceeding if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Company and except that no indemnification shall be
made in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged to be liable to the Company unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such Proceeding
was brought shall determine upon application

 

2

--------------------------------------------------------------------------------


 

that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnification for
such expenses which the Court of Chancery of the State of Delaware or such other
court shall deem proper.

 

(d)           Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.  If Indemnitee is not wholly successful in
such Proceeding but is successful on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter.  For the purposes of this paragraph (d) of this Section 2 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, wit or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

(e)           In the event the indemnity contained in paragraphs (b), (c) or
(d) of this Section 2 is unavailable or insufficient to hold Indemnitee harmless
in a Proceeding described therein, then in accordance with the non-exclusivity
provisions of the Delaware General Corporation law and the Certificate and
Bylaws, and separate from and in addition to, the indemnity provided elsewhere
herein, the Company shall contribute to Expenses, judgements, penalties, fines
and amounts paid in settlement actually and reasonably incurred by or on behalf
of Indemnitee in connection with such Proceeding or any claim, issue or matter
therein, in such proportion as appropriately reflects the relative benefits
received by, and fault of, the Company on the one hand and the Indemnitee on the
other in the acts, transactions or matters to which the

 

3

--------------------------------------------------------------------------------


 

Proceeding relates and other equitable considerations.

 

(f)            The termination of any Proceeding described in paragraphs (b),
(c) or (d) of this Section 2, or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

 

(g)           Any indemnification under paragraphs (b), (c), (d) or (e) of this
Section 2 (unless ordered by a court) shall be made by the Company only as
authorized in the specific case upon a determination (in accordance with
Section 3 hereof) that indemnification of Indemnitee is proper in the
circumstances because he has met the applicable standard of conduct set forth in
paragraphs (b), (c), (d) or (e) of this Section 2.  Such determination shall be
made (1) by a majority vote of Disinterested Directors (as hereinafter defined),
even though less than a quorum, or (2) if there are no such directors, or if
such directors so direct, by Independent Legal Counsel (as hereinafter defined)
in a written opinion, or (3) by the stockholders.  If, with regard to paragraph
(e) of this Section 2, such a determination is not permitted by law or if a
quorum of Disinterested Directors so directs, such determination shall be made
by the Chancery Court of the State of Delaware or the court in which the
Proceeding giving rise to the claim for indemnification is brought.

 

(h)           Expenses incurred by Indemnitee in defending a Proceeding shall be
paid by the Company in advance of the final disposition of such Proceeding as
authorized (in accordance with Section 4 hereof) by the board of directors in
the specific case upon receipt of

 

4

--------------------------------------------------------------------------------


 

an undertaking by or on behalf of Indemnitee to repay such amount if it is
ultimately determined that he is not entitled to be indemnified by the Company
under this Agreement or otherwise.

 

(i)            The indemnification and advancement of Expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may be entitled under any statute, bylaw, insurance policy, agreement, judicial
determination, vote of stockholders or disinterested directors or otherwise,
both as to action in his Corporate Status and as to action in another capacity
while holding a Corporate Status, and shall continue after Indemnitee has ceased
to be a director, officer, employee or agent, shall continue for so long as
Indemnitee shall be or could become subject to any possible Proceeding in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses under this Agreement, and shall inure to the benefit of his heirs,
executors and administrators.

 

3.             Determination of Right to Indemnification.  For purposes of
making the determination in a specific case under paragraph (g) of Section 2
hereof whether to make indemnification, the board of directors, Independent
Legal Counsel, or stockholders, as the case may be, shall make such
determination in accordance with the following procedure:

 

(a)           To obtain indemnification under this Agreement, Indemnitee shall
submit to the board of directors a sworn statement of request for
indemnification substantially in the form of Exhibit 1 attached hereto and made
a part hereof (“Indemnification Statement”) stating that he has met the
applicable standard of conduct set forth in paragraphs (b), (c), (d) or (e) of
Section 2 hereof;

 

(b)           Submission of the Indemnification Statement to the board of
directors shall create a rebuttable presumption that Indemnitee is entitled to
indemnification under this Agreement, and the board of directors, Independent
Legal Counsel, or stockholders, as the case

 

5

--------------------------------------------------------------------------------


 

may be, shall within 60 days after submission of the Indemnification Statement
specifically determine that Indemnitee is so entitled, unless it or they shall
possess sufficient evidence to rebut the presumption that Indemnitee has met the
applicable standard of conduct set forth in paragraph (b), (c), (d) or (e) of
Section 2 hereof, which evidence shall be disclosed to Indemnitee with
particularity in a written statement signed by all persons who participated in
the determination and voted to deny indemnification.

 

(c)           In the event that the determination of entitlement to
indemnification is to be made by Independent Legal Counsel pursuant to this
Section 3, the Independent Legal Counsel shall be selected as provided in this
section 3(c0.  The Independent Legal Counsel shall be selected by the Board of
directors, and the Company shall give written notice to Indemnitee advising him
of the identity of the Independent Legal Counsel so selected.  Indemnitee may,
within 7 days after receipt of such written notice of selection shall have been
given, deliver to the Company a written objection to such selection.  Such
objection may be asserted only on the ground that the Independent legal Counsel
so selected does not meet the requirements of “Independent Legal Counsel as
defined in Section 6 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  If such written objection is
made, the Independent Legal Counsel so selected shall be disqualified from
action as such.  If, within 20 days after submission by Indemnitee of a written
request for indemnification pursuant to Section 3(a) of this Agreement, no
Independent Legal Counsel shall have been selected, or if selected shall have
been objected to, in accordance with Section 3(c), either the Company or
Indemnitee may petition the Court of Chancery of the State of Delaware for the
appointment as Independent Legal Counsel of a person selected by such court or
by such other person as such court shall designate, and the person so appointed
shall act as Independent Legal Counsel under

 

6

--------------------------------------------------------------------------------


 

Section 3(b) of this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 3(c), regardless of the
manner in which such Independent Legal Counsel was selected or appointed.

 

4.             Authorization of Advancement of Expenses.  For purpose of
determining whether to authorize advancement of expenses in a specific case
pursuant to paragraph (h) of Section 2 hereof, the board of directors shall make
such determination in accordance with the following procedure:

 

(a)           Indemnitee may submit to the board of directors a request for
advancement of expenses substantially in the form of Exhibit 2 attached hereto
and made a part hereof (“Undertaking”), stating that (i) he has reasonably
incurred or will reasonably incur actual expenses in defending a Proceeding, and
(ii) he undertakes to repay such amount if it is ultimately determined that he
is not entitled to be indemnified by the Company under this Agreement or
otherwise;

 

(b)           Upon receipt of the Undertaking the board of directors shall
within 14 days authorize immediate payment of the Expenses stated in the
Undertaking.

 

5.             Merger, Consolidation or Change in Control.  In the event that
the Company shall be a constituent corporation in a consolidation or merger,
whether the Company is the resulting or surviving corporation or is absorbed, or
if there is a change in control of the Company as defined in Section 6 hereof,
Indemnitee shall stand in the same position under this Agreement with respect to
the resulting, surviving or changed corporation as he would have with respect to
the Company if its separate existence had continued or if there had been no
change in the control of the Company.

 

6.             Certain Definitions.  For purposes of this Agreement, the
following definitions

 

7

--------------------------------------------------------------------------------


 

apply herein:

 

(a)           “change of control” shall include any change in the ownership of a
majority of the capital stock of the Company or in the composition of a majority
of the members of the board of directors of the Company.

 

(b)           “Corporate Status” describes the status of a person who is or was
a director, officer, agent or fiduciary of the Company or of any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise (including civic, non-profit or
charitable organizations, whether or not incorporated), which such person is or
was serving at the request of the Company.

 

(c)           “Disinterested Director” means a director of the company who is
not and was not at any time a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

(d)           “Expenses shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend or investigating a Proceeding.

 

(e)           “Fines” shall include any excise taxes assessed on Indemnitee with
respect to any employee benefit plan.

 

(f)            “Independent Legal Counsel” means a law firm, or a member of a
law firm, that is experienced in matters of corporate law and neither presently
is, nor in the past five years has been retained to represent (i) the Company or
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for

 

8

--------------------------------------------------------------------------------


 

indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an actin to determine
Indemnitee’s rights under this Agreement.

 

(g)           “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.

 

(h)           “serving at the request of the Company” shall include any service
at the request or with the express or implied authorization of the Company, as a
director, officer, employee or agent of the Company which imposes duties on, or
involves services by, Indemnitee with respect to an enterprise, its participants
or beneficiaries; and if Indemnitee acted in good faith and in a manner he
reasonably believed to be in the interest of the participants and beneficiaries
of such enterprise,” he shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement.

 

7.             D&O Insurance.  The Company represents that it has purchased or
currently maintains and will maintain (except as hereinafter provided) insurance
protecting its officers and directors and certain other persons (including the
Indemnitee) against certain losses arising out of actual or threatened
Proceedings to which such persons may be made or threatened to be made parties
(“D&O Insurance”).  Although there can be no assurance as to the continuation or
renewal of the D&O Insurance or that any such D&O Insurance will provide
coverage for losses to which the Indemnitee may be exposed, the Company will use
commercially reasonable efforts, taking into consideration availability of D&O
Insurance in the marketplace, to continue D&O Insurance in effect at current
levels for the duration of Indemnitee’s service and for six (6)

 

9

--------------------------------------------------------------------------------


 

years thereafter.

 

8.             Reliance by Indemnitee.  The Company expressly confirms and
agrees that it has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Indemnitee to serve or continue to serve
as a director and/or officer of the Company, and acknowledges that Indemnitee is
relying up-on this Agreement in serving or continuing to serve in such capacity.

 

9.             Attorneys’ Fees.  In the event that Indemnitee institutes any
legal action to enforce his rights or collect moneys due under this Agreement or
to recover damages for breach of this Agreement, Indemnitee, if he prevails in
whole or in part, shall be entitled to recover from the Company all attorneys’
fees and disbursements incurred by him.

 

10.           Severability.  If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall not be affected.

 

11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to any
conflict of law rules or principle that might refer to the laws of another state
or country.

 

12.           Modification; Survival.  This Agreement contains the entire
agreement of the parties relating to the subject matter hereof and supercedes
any prior agreement regarding the subject matter hereof.  This Agreement may be
modified only by an instrument in writing signed by both parties hereto.  The
provisions of this Agreement shall survive the termination of Indemnitee’s
service as a director and/or officer of the Company.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement and the
Company has set its seal as of the date first above written.

 

 

 

Company:

 

 

 

Veritas DGC Inc.

 

 

(Corporate Seal)

 

 

 

 

By:

 

 

 

 

[Typed Name of Officer]

 

 

 

[Title]

 

 

 

 

 

 

Indemnitee:

 

 

 

 

 

 

 

 

[Typed Name of Indemnitee]

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

STATEMENT OF REQUEST FOR INDEMNIFICATION

 

I,                                 , submit this Statement pursuant to the
Indemnity Agreement dated                          , 200    , between Veritas
DGC Inc., a Delaware corporation (“Company”), and the undersigned (the
“Agreement”).

 

1.             I am requesting indemnification against Expenses (as defined in
the Agreement) and, with respect to any action not by or in the right of the
Company, judgments, fines, penalties and amounts paid in settlement, all of
which have been actually and reasonably incurred by me in connection with a
certain Proceeding (as defined in the Agreement) to which I am a party or am
threatened to be made a party by reason of the fact of my Corporate Status (as
defined in the Agreement).

 

2.             With respect to all matters related to any such Proceeding, I
acted in good faith and in a manner I reasonably believed to be or not opposed
to the best interests of the Company, and, with respect to any criminal
Proceeding, I had no reason to believe that my conduct was unlawful.

 

4.             I am requesting indemnification against the following
liabilities:

 

 

 

 

 

 

 

 

(Signature)

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

STATEMENT OF UNDERTAKING

 

I,                                 , submit this Statement pursuant to the
Indemnity Agreement dated                          , 200    , between Veritas
DGC Inc., a Delaware corporation (“Company”), and the undersigned (the
“Agreement”).

 

1.             I am requesting advancement of certain actual Expenses (as
defined in the Agreement) which I have reasonably incurred or will reasonably
incur in defending a Proceeding.

 

2.             I hereby undertake to repay this advancement of Expenses if it is
ultimately determined that I am not entitled to be indemnified by the Company.

 

7.             The expenses for which advancement is requested are as
follows:                                                                         .

 

 

 

 

 

 

 

 

(Signature)

 

 

--------------------------------------------------------------------------------
